Citation Nr: 1518147	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-19 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss, to include as secondary to the service-connected residuals of perforated right eardrum.   

2.  Entitlement to service connection for right ear pain.  

3.  Entitlement to service connection for residuals of a right middle finger injury to include arthritis of the right hand.  

4.  Entitlement to service connection for squamous cell carcinoma of the tongue.  

5.  Entitlement to service connection for pharyngeal carcinoma.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing held at the RO in January 2015.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have not been reviewed by the RO; however, as the treatment records are not pertinent to the issue decided herein, there is no prejudice to the Veteran to decide the claim.

The issue of entitlement to an increased evaluation for the service-connected residuals of perforated right eardrum was raised at the January 2015 hearing.  Specifically, at the Board hearing it was noted that the Veteran was service-connected for the residuals, but that he has never been compensated for the pain therefrom.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for right ear hearing loss, entitlement to service connection for residuals of a middle finger injury, entitlement to service connection for squamous cell carcinoma, and entitlement to service connection for pharyngeal carcinoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Right ear pain is not a disability for VA purposes.  


CONCLUSION OF LAW

Right ear pain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006),

In this case, the RO provided the Veteran with a notification letter in May 2011, prior to the initial decision for the claim for service connection.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records, to include his records from the Social Security Administration (SSA) are in the claims file.  To the extent that there are outstanding VA treatment records from 1980 through 1982, the Board finds that there is no possibility that the records would substantiate the Veteran's claim.  Specifically, the Veteran testified that, although he had occasional ear pain since service, he had not been diagnosed with a disease or disability related to his ear pain.  Furthermore, even if a diagnosis were made during that time period, it is well before the period on appeal.  Therefore, the potentially outstanding records could not establish that the Veteran has a current disability manifested by ear pain.  The Board thus finds that the duty to assist was satisfied.  The Veteran also has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was not afforded a VA examination regarding this claim - but none is warranted.  As the Veteran noted, there is no separate disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was also provided an opportunity to testify at a Board hearing before the undersigned VLJ.  During that hearing, the undersigned VLJ identified the issue on appeal and asked questions about the onset and development of the Veteran's right ear pain.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative and the VLJ, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Legal Principles and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (as amended, effective from October 10, 2006).   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  Likewise, in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Hence, the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he or she has met the current disability due to disease or injury requirement of a service connection claim.  Rather, an underlying disease or injury is required.

Here, the Veteran contends that he has right ear pain due to a perforation of the right eardrum during service.  See, e.g. January 2015 hearing transcript.  As the Veteran is in receipt of service connection for residuals of perforated right eardrum effective April 15, 2011, the Board will consider the Veteran's the claim as a separate claim of service connection specifically related to the pain in his right ear, as the RO adjudicated the claim.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for right ear pain. 

The Veteran's service treatment records show that he suffered from a traumatic right posterior perforation while swimming in July 1977.  The day after the incident, the Veteran complained of bilateral ear pain.  It was reported that there was inflammation of the right tympanic membrane and a small posterior perforation.  There was also an indication that the ear had been "patched."  In August 1977, the Veteran went to the emergency room with complaints of increasing ear pain.  An impression of otitis was given.  On his report of medical history at separation in December 1978, the Veteran reported that he had a history of ear, nose, or throat trouble and noted that he had a "busted ear drum."  The military medical personnel elaborated that the Veteran had a perforated right eardrum in 1977 that was treated and resolved with no complications and no sequelae.  On clinical evaluation at separation, the Veteran's ears were reported to be normal.    

After separation, the Veteran's VA treatment records documented complaints of right ear pain.  See, e.g. November 2010; July 2013 VA treatment records.  The Veteran also complained of right ear pain in his application for SSA disability benefits.  Specifically, on examination in January 2013, it was reported that the Veteran had a history of a perforated eardrum in the 1970's, that he had some pain in the right ear and that he had no hearing problems.  

The Veteran was afforded a VA audiological examination in March 2013.  He reported that he suffered from a traumatic right ear tympanic membrane perforation from a swimming accident in 1977 and had tympanoplasty surgery to close the perforation.  He stated that he experienced right side ear pain since the perforation.  The examiner rendered a diagnosis of bilateral sensorineural hearing loss and noted that the Veteran's ipsilateral acoustic reflexes and contralateral acoustic reflexes were abnormal bilaterally.  

At the January 2015 hearing, the Veteran testified that he experienced sharp, aching pain in his right ear since his right eardrum was perforated during service.  He further testified that, although he sought treatment for his ear pain, he had not been given a diagnosis to related to the pain.  The Board finds that the Veteran is competent to report that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

For the following reasons, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for right ear pain.  

As noted above, in the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  Here, the medical and lay evidence show that, although the Veteran had experienced pain since he had the right eardrum perforation in service, he did not present with a separately diagnosed and distinct disability.  Specifically, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  See also Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) and Sanchez Benitez, 259 F.3d at 1361 (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131).  Thus, the Board finds that the Veteran fails to meet the first requirement of service connection on both a direct and secondary basis, namely, he does not have a present disability.  In making this determination, the Board emphasizes that it is denying the claim to the extent that the Veteran seeks compensation for the pain alone; to the extent that the Veteran seeks compensation for the pain as part of his rating for the service connected residuals of perforated right eardrum, that claim is separate and is being referred to the AOJ for appropriate action.  Additionally, the Veteran is service-connected for left ear hearing loss and his claim for right ear hearing loss is also on appeal.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for right ear pain.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for right ear pain is denied.  



REMAND

The Board finds that a remand is necessary in this case for further development.  

First, the Veteran claims that he has right ear hearing loss as a result of excessive noise exposure during service, or in the alternative, as a result of his perforated right eardrum during service.  Initially, the Veteran may not have received a proper notice letter for his secondary service connection claim.  Accordingly, the AOJ should ensure that the duty to notify has been met.  Furthermore, the Veteran was afforded a VA audiological examination in March 2013 and two VA addendum opinions were provided in April 2013; however, the medical opinions are inadequate as the examiner did not address the Veteran's lay statements that he had decreased hearing in his right ear since service.  See January 2015 hearing transcript.   

Second, the Veteran claims that he has a right middle finger injury to include arthritis of the right hand.  The Veteran was afforded a VA examination in March 2013; however, the medical opinion is inadequate as the examiner did not address the Veteran's lay statements that he was diagnosed with arthritis of his right hand in 1981 or 1982.  Additionally, the examiner found that the complaints of pain were due to right hand osteoarthritis, but did not provide an opinion regarding whether the osteoarthritis was due to the injury.  See January 2015 hearing transcript.  

Third, any outstanding, relevant medical records should be obtained.  Specifically, at the January 2015 hearing, the Veteran testified that he received treatment for his right hand and his right ear at the VA Greenville Outpatient Clinic in approximately 1981 or 1982.  There is no indication in the record that VA has attempted to obtain these records.  Accordingly, the AOJ should attempt to secure those records.  

Finally, in a June 2014 rating decision, the RO denied the Veteran's claims of entitlement to service connection for squamous cell carcinoma of the tongue and entitlement to service connection for pharyngeal carcinoma.  The Veteran, through his representative, submitted a notice of disagreement in July 2014 in regard to the claims; however, a statement of the case has not been issued.  Therefore, on remand, a statement of the case should be issued, and the Veteran should be afforded an opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issues of entitlement to service connection for squamous cell carcinoma of the tongue and entitlement to service connection for pharyngeal carcinoma.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

2.  Send the Veteran a notice letter regarding the secondary aspect of his claim for service connection for right ear hearing loss.  

3.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  

4.  Request any outstanding VA medical records, to specifically include from the Greenville Outpatient Clinic dated from 1981 through 1982 and from the Spartanburg VA healthcare system.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

5.  After any additional records are associated with the claims file, refer the claims file to a qualified VA examiner for a clarifying opinion.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for all  opinions expressed must be provided.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including noise exposure and his observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss manifested in service or is otherwise causally or etiologically related to his military service, including noise exposure therein. 

If the examiner determines that the hearing loss is less likely than not related to service, the examiner should explain why.  It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner must also provide an opinion as to whether the right ear hearing loss is at least as likely as not (50 percent probability or greater) caused or aggravated (permanently worsened) by the Veteran's service-connected residuals of perforated right eardrum.  

In rendering the opinion, the examiner must address the Veteran's testimony from the January 2015 hearing wherein he reported decreased hearing and trouble with his right ear since service.  

6.  After any additional records are associated with the claims file, refer the claims file to a qualified VA examiner for a clarifying opinion.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for the opinions expressed must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner is asked to list all diagnoses related to the Veteran's right middle finger and then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that each diagnosed disorder manifested during active duty service or is otherwise related to an event, injury, or disease incurred during active duty service.  

Second, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right hand arthritis or wrist arthritis manifested during active duty service, is otherwise related to an event, injury, or disease incurred during active duty service, or became manifest within one year of separation (i.e. January 1980).  

In rendering the opinions, the examiner must address the Veteran's testimony from the January 2015 hearing wherein he described an injury to his right middle finger and right hand during service.  

7.  Review the addendum opinions to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


